DETAILED ACTION
This action is in response to an application filed 03/24/2020 in which claims 1-38 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Other References of Note
The following prior art was found in an updated search and is considered relevant to the claimed invention but has not been cited in a rejection:
US 2019/0030493 A1, discloses electrospraying of a polycondensation based polyamide membrane (Abstract, Examples)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-11, 18-19, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nhu-Ngoc Bui, Mary Laura Lind, Eric M.V. Hoek, Jeffrey R. McCutcheon, Electrospun nanofiber supported thin film composite membranes for engineered osmosis, Journal of Membrane Science, Volumes 385–386, 2011, Pages 10-19, ISSN 0376-7388 (hereinafter “Bui”) in view of Interfacial Polymerization with Electrosprayed Microdroplets: Toward Controllable and Ultrathin Polyamide Membranes, Xiao-Hua Ma, Zhe Yang, Zhi-Kan Yao, Hao Guo, Zhen-Liang Xu, and Chuyang Y. Tang, Environmental Science & Technology Letters 2018 5 (2), 117-122 (hereinafter “Ma”).
Regarding claim 1 and 27 Bui discloses a method for manufacturing a nanofiltration membrane for reverse osmosis comprising: 
providing a PET nonwoven scaffold (i.e. a support layer of nonwoven fabric); 
electrospinning a polysulfone (PSf, PES) filtering membrane layer onto the support layer; and 
forming a nanoporous polyamide membrane active separating layer onto the filtering membrane layer by interfacial polycondensation of TMC and MPD (Abstract, 1. Introduction, Sec. 2.2. Fabrication of nonwoven porous support layers using electrospinning). 
Bui does not disclose the polyamide membrane is formed by electrospraying.
Ma discloses forming a reverse osmosis polyamide membrane layer on a PES membrane support via interfacial polycondensation of TMC and MPD by electrospraying (Abstract, Sec. Fabrication of Polyamide Membranes).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bui by forming the polyamide layer via interfacial polycondensation of TMC and MPD by electrospraying as disclosed by Ma because this involves the simple substitution of known alternative means to form a PA membrane layer via polycondensation of TMC and MPD and because this produces less waste and results in a membrane with  reduced surface roughness (Ma Last paragraph pg. 120).
Regarding claim 2 and 28 Bui in view of Ma discloses the method of claim 1 and the membrane of claim 27, wherein the support layer is a PET fabric (Bui Sec. 2.2. Fabrication of nonwoven porous support layers using electrospinning).
Regarding claim 3 and 29 Bui in view of Ma discloses the method of claim 1 and the membrane of claim 27, wherein the filtering membrane layer is formed of polyethylsulfone (PES) nanofibers (Bui Sec. 2.2. Fabrication of nonwoven porous support layers using electrospinning). 
Regarding claim 4 Bui in view of Ma discloses the method of claim 3, wherein the PES is injected into an electrospinning machine as dissolved in a DMF solution with 20% by weight PES (Bui Sec. 2.2. Fabrication of nonwoven porous support layers using electrospinning; “injected into an electrospinning machine” is not specifically disclosed by is inherent to the process disclose; see MPEP 2112).
Regarding claim 6 and 30 Bui in view of Ma discloses the method of claim 3 and the membrane of claim 27, wherein the PES layer comprise fibers having a diameter about 250 nm(Bui Sec. 3.1.). 
Regarding claim 7 and 31 Bui in view of Ma discloses the method of claim 3 and the membrane of claim 27, and while it is not disclosed specifically that the PES layer comprises fibers having pores with a diameter between 1 nm and 100 nm. Since the composition is the same as the composition recited in claims 7 and 31 and formed by substantially the same method as claimed and disclosed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the PES layer disclosed by Bui in view of Ma inherently has the same properties as the PES layer recited in claims 7 and 31.  Specifically, it is asserted that PES layer comprises fibers having pores with a diameter between 1 nm and 100 nm See MPEP 2112.01.
Regarding claim 8 Bui in view of Ma discloses the method of claim 3, wherein the electrospinning of PES is implemented with a working distance of 150 to 200 mm (16cm/160mm Bui Sec. 2.2). 
Regarding claim 10 Bui in view of Ma discloses the method of claim 3, wherein the electrospinning of PES is implemented at a feeding rate between 0.6-1.2 mL/hr per nozzle (Bui Sec. 2.2); since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Bui’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Bui in view of Ma does not disclose multiple nozzles, however this would involve the mere duplication of the disclosed single nozzle arrangement where mere duplication of parts is prima facie obvious; see MPEP 2144.04(VI)(B).
Regarding claim 11 Bui in view of Ma discloses the method of claim 2, wherein the filtering membrane layer is formed of PES nanofibers (Bui Sec. 2.2). 
Regarding claim 18 Bui in view of Ma discloses the method of claim 1 (see claim 1 rejection above) and thus also the product prepared by said method of claim 1
Regarding claim 19 Bui in view of Ma discloses the method of claim 3 (see claim 1 rejection above) and thus also the product prepared by said method of claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Ma in view of US 2008/0110342 (hereinafter “Ensor”).
Regarding claim 5 Bui in view of Ma discloses the method of claim 3, wherein the PES is inherently injected into an electrospinning machine as dissolved in a solvent but does not disclose the solvent is DMAc solution with 20-30% by weight PES.
However Ensor discloses electrospinning nanofibers from a solution of 21 wt% polysulfone in N,N-dimethylacetamide (DMAc), (Abstract, [0082].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bui in view of Ma by substituting DMAc as the solvent and using 21 wt% of the polymer for the electrospinning solution for forming the polysulfone nanofibers as disclosed by Ma because this involves the simple substitution of known polysulfone nanofiber spinning solutions with the expectation of successfully forming nanofibers

Claims 12-14, 20-26, 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Ma in view of Yafei Li, Yanlei Su, Yanan Dong, Xueting Zhao, Zhongyi Jiang, Runnan Zhang, Jiaojiao Zhao, Separation performance of thin-film composite nanofiltration membrane through interfacial polymerization using different amine monomers, Desalination, Volume 333, Issue 1, 2014, Pages 59-65, ISSN 0011-9164  (hereinafter “Li”).
Regarding claim 12-13 and 32 Bui in view of Ma discloses the method of one of claim 3 and the membrane of claim 27, wherein the amine used to form the polyamide layer is MPD in an aqueous solution and used at a concentration of 3.4% (Bui 2.2) but does not disclose (to claims 12 and 32) the active separating layer is made by polymer condensation of molecules of DETA and/or TEGDA, and TMC or (claim 13) wherein the concentration of DETA and/or TEGDA in aqueous solution is 1.5 - 3% by weight. 
However Li discloses that polyamide thin films may be formed using diethylenetriamine (DETA) as the amine, and uses a concentration of 0.2 wt% (Abstract, 1. Introduction).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bui in view of Ma by substituting diethylenetriamine (DETA) as the amine as disclosed by Ma because this involves the simple substitution of known polyamide membrane amine precursors with the expectation of successfully forming nanofibers
With regard to the concentration, as Bui discloses 3.4% and Li discloses 0.2 wt%, it is the examiners position that the amine concentration is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate applied voltage, the flow rate, and the distance between capillary and collection 
Regarding claim 14 Bui in view of Ma and Li discloses the method of claim 12, wherein the concentration of TMC in hexane solution is 0.2% by weight (Ma Sec. Fabrication of Polyamide Membranes). 
Regarding claim 20 Bui in view of Ma and Li discloses the method of claim 12 (see claim 1 rejection above) and thus also the product prepared by said method of claim 12.
Regarding claim 21 and 33 Bui in view of Ma and Li discloses the product of claim 20 and the membrane of claim 32, wherein the pure water flux rate of the product at 6 bar ranges from is 17-440 L/m2h (Ma Figure 3 and Secs. Performance of Polyamide Membranes, and Separation Performance). While this is not at the same pressure as claimed, since the composition is the same as the composition recited in claims 21 and 33 and formed by substantially the same method as claimed and disclosed, it is asserted, absent evidence to the contrary, that one would reasonably expect that membrane disclosed by Bui in view of Ma inherently has the same properties as the membrane recited in claims 21 and 33.  Specifically, it is asserted that the pure water flux rate of the product at 0.48 MPa is between 40 - 200 liters per square meter per hour. See MPEP 2112.01.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Bui’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 22-24 and 34-36 Bui in view of Ma and Li discloses the product of claim 20 and the membrane of claim 32, wherein the polyamide layer formed via electrospraying Ma Sec. Membrane characterization), and while that of the theoretical combined invention is not known, since the composition is the same as the composition recited in claims 22-23 and 34-35 and formed by substantially the same method as claimed and disclosed, it is asserted, absent evidence to the contrary, that one would reasonably expect that membrane disclosed by Bui in view of Ma inherently has the same properties as the membrane recited in claims 22-23 and 34-35.  Specifically, it is asserted that the polyamide layer has a contact angle of a water droplet in a sessile drop test is less than 50 degrees. See MPEP 2112.01.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected
Regarding claim 25 and 37 Bui in view of Ma and Li discloses the product of claim 20 and the membrane of claim 32, wherein the membrane has a rejection rate of sodium chloride of 84.7 % with inlet sodium chloride concentration of 1000 ppm (Ma Figure 3 and Secs. Performance of Polyamide Membranes, and Separation Performance). While this is not measured using the same sodium chloride concentration of 2000 ppm as claimed, since the composition is the same as the composition recited in claims 25 and 37 and formed by substantially the same method as claimed and disclosed, it is asserted, absent evidence to the contrary, that one would reasonably expect that membrane disclosed by Bui in view of Ma inherently has the same properties as the membrane recited in claims 25 and 37.  Specifically, it is asserted that the membrane has a rejection rate of sodium chloride of 10 - 85 % with inlet sodium chloride concentration of 2000 ppm. See MPEP 2112.01.

Regarding claim 26 and 38 Bui in view of Ma and Li discloses the product of claim 20 and the membrane of claim 32, wherein the membrane has a rejection rate of sodium sulphate of 94.0% with inlet sodium sulphate concentration of 1000 ppm (Ma Figure 3 and Secs. Performance of Polyamide Membranes, and Separation Performance). 
While this is not measured using the same magnesium sulphate at a concentration of 2000 ppm as claimed, since the composition is the same as the composition recited in claims 26 and 38 and formed by substantially the same method as claimed and disclosed, it is asserted, absent evidence to the contrary, that one would reasonably expect that membrane disclosed by Bui in view of Ma inherently has the same properties as the membrane recited in claims 26 and 38.  Specifically, it is asserted that the membrane has a rejection rate of magnesium sulphate of 80 - 97 % with inlet magnesium sulphate concentration of 2000 ppm. See MPEP 2112.01.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Ma in view of Yuan, X., Zhang, Y., Dong, C. and Sheng, J. (2004), Morphology of ultrafine polysulfone fibers prepared by electrospinning. Polym. Int., 53: 1704-1710. (hereinafter “Yuan”).
Regarding claim 9 Bui in view of Ma discloses the method of claim 3, it is not disclosed that the electrospinning of PES is implemented with a working voltage between 40 to 50 kV. 
Yuan discloses electrospinning polysulfone (PSF) fibers wherein “applied voltage, the flow rate, and the distance between capillary and collection screen, were also important for control of the morphology of electrospun PSF fibers” (Abstract, Conclusions).Therefore it is the examiner’s position that applied voltage, the flow rate, and the distance between capillary and collection screen are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate applied voltage, the flow rate, and the distance between capillary and collection screen, including those within the scope of the present claims, so as to produce desired end results.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Ma and Li further in view of Nasir, M., Matsumoto, H., Danno, T., Minagawa, M., Irisawa, T., Shioya, M. and Tanioka, A. (2006), Control of diameter, morphology, and structure of PVDF nanofiber fabricated by electrospray deposition. J. Polym. Sci. B Polym. Phys., 44: 779-786. (hereinafter “Nasir”).
Regarding claim 15-17 Bui in view of Ma and XYZ discloses the method of claim 12, but does not disclose (Claim 15) the electrospraying is implemented with a working distance of 200 to 300 mm, or (claim 16) the electrospraying is implemented with a working voltage 
Nasir discloses that it is known to adjust nozzle-to-ground collector distance, feed rate of the polymer solution through the nozzle, and applied voltage to effect the results of electrospray techniques (Abstract, Conclusions). Therefore it is the examiner’s position that nozzle-to-ground collector distance, feed rate of the polymer solution through the nozzle, and applied voltage are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate nozzle-to-ground collector distance, feed rate of the polymer solution through the nozzle, and applied voltage, including those within the scope of the present claims, so as to produce desired end results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773